           Case 3:19-cv-06235-MLP Document 27 Filed 02/21/20 Page 1 of 14



 1                                                                The Honorable Michelle L. Peterson

 2

 3

 4

 5

 6

 7

 8

 9

10
                                IN THE UNITED STATES DISTRICT COURT
11
                              FOR THE WESTERN DISTRICT OF WASHINGTON
12                                          AT TACOMA

13    MAKENZIE and ERIC ZUERN, on behalf of )           Civil Action No.: 3:19-cv-06235-MLP
      themselves and all others similarly situated, )
14                                                  )   REPLY IN SUPPORT OF DEFENDANTS’
15                  Plaintiffs,                     )   MOTION TO DISMISS
                                                    )
16           vs.                                    )
                                                    )
17    IDS PROPERTY CASUALTY INSURANCE )                 NOTE ON MOTION CALENDAR: February
      COMPANY; AMERIPRISE INS. CO.; and             )   21, 2020
18
      AMERIPRISE AUTO & HOME INS.,                  )
                                                        ORAL ARGUMENT REQUESTED
19                                                  )
                    Defendants.                     )
20                                                  )
21

22

23

24

25

26

27

28   REPLY IN SUPPORT OF DEFENDANTS’                                            SIDLEY AUSTIN LLP
     MOTION TO DISMISS                                                          1420 FIFTH AVE., SUITE 1400
     CASE: 3:19-CV-06235-MLP                                                    SEATTLE, WA 98101
                                                                                415.439.1799
            Case 3:19-cv-06235-MLP Document 27 Filed 02/21/20 Page 2 of 14



 1                                                       TABLE OF CONTENTS

 2   I.       INTRODUCTION .............................................................................................................. 1

 3   II.      ARGUMENT ...................................................................................................................... 2

 4            A.        IDS Did Not Breach The Policy Or Washington Law. ........................................... 2

 5                      1.         Washington Law Permits Insurers To Make All Adjustments
                                   Necessary To Ascertain A Vehicle’s Fair Market Value............................ 2
 6
                        2.         IDS’ Deductions Are Verifiable. ................................................................ 5
 7
                        3.         IDS Itemized Its Adjustments. .................................................................... 7
 8
              B.        Plaintiffs Fail To Plead Damages. .......................................................................... 7
 9
              C.        Plaintiffs Fail To Plead A Claim Against Ameriprise Insurance Company Or
10                      Ameriprise Auto And Home Insurance. ................................................................. 8

11   III.     CONCLUSION ................................................................................................................... 9

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     REPLY IN SUPPORT OF DEFENDANTS’                                                                                 SIDLEY AUSTIN LLP
28   MOTION TO DISMISS                                                                                               1420 FIFTH AVE., SUITE 1400
     CASE: 3:19-CV-06235-MLP                                                                                         SEATTLE, WA 98101

                                                                          i
            Case 3:19-cv-06235-MLP Document 27 Filed 02/21/20 Page 3 of 14



 1                                                     TABLE OF AUTHORITIES

 2                                                                                                                                    Page(s)
 3   Decisions
 4   Bell Atl. Corp. v. Twombly,
 5       550 U.S. 544 (2007) .................................................................................................................. 8

 6   Dombrosky v. Farmers Ins. Co.,
       84 Wn. App. 245 (1996) ........................................................................................................... 5
 7
     Durant v. State Farm Mut. Auto. Ins. Co.,
 8      191 Wn. 2d 1 (2018) (Opp. )................................................................................................. 3, 4
 9   Gossett v. Farmers Ins. Co.,
        133 Wn. 2d 954 (1997) ............................................................................................................. 5
10

11   Lehrer v. DSHS,
        101 Wn. App. 509 (2000) ......................................................................................................... 8
12
     Lundquist v. First Nat’l Ins. Co. of Am.,
13      No. 18-5301, 2018 WL 2949470 (W.D. Wash. June 13, 2018) ........................................... 5, 6
14   Lundquist v. First Nat’l Ins. Co. of Am.,
        No. 18-5301, 2018 WL 3344791 (W.D. Wash. July 9, 2018) .................................................. 6
15

16   Regulations

17   WAC 284-30-320......................................................................................................................... 1-3

18   WAC 284-30-391................................................................................................................... passim

19   WAC 284-30-395............................................................................................................................ 3

20

21   Other
22   Arthur R. Miller, From Conley to Twombly to Iqbal: A Double Play on the Federal
23      Rules of Civil Procedure, 60 Duke L.J. 1 (2010)...................................................................... 8

24

25

26

27

28   REPLY IN SUPPORT OF DEFENDANTS’                                                                                   SIDLEY AUSTIN LLP
     MOTION TO DISMISS                                                                                                 1420 FIFTH AVE., SUITE 1400
     CASE: 3:19-CV-06235-MLP                                                                                           SEATTLE, WA 98101
                                                                            ii
           Case 3:19-cv-06235-MLP Document 27 Filed 02/21/20 Page 4 of 14



 1   I.       INTRODUCTION

 2            This case turns on the application of two Washington insurance regulations, WAC 284-30-

 3   320 (Subsection 320) and WAC 284-30-391 (Subsection 391). Subsection 391 requires insurers to

 4   compensate insureds for the “actual cash value” of totaled vehicles. Subsection 320 defines “actual

 5   cash value” as “fair market value.” IDS moved to dismiss because plaintiffs have not alleged and

 6   cannot allege that IDS breached its duty to provide them with the fair market value of their vehicle.

 7   In response, plaintiffs simply refuse to discuss fair market value. Neither the term nor the concept

 8   appears in their opposition brief. That is fatal.

 9            Rather than grappling with the critical regulatory definition, plaintiffs repeatedly argue that

10   Subsection 391(4)(b) instructs insurers calculating actual cash value to consider “only [the] options,

11   mileage, or condition” of comparable vehicles. But Subsection 391(b)(4) does not include the word

12   “only.” The provision does not purport to set forth an exhaustive list of factors for insurers to

13   consider in determining actual cash value, and it certainly does not purport to trump the key

14   regulatory principle that insurers are to compensate insureds for the fair market value – neither more

15   nor less – of their vehicles. Plaintiffs have accordingly failed to state a claim based on IDS’ alleged

16   failure to pay the actual cash value of their car.

17            Plaintiffs’ second theory of liability – that IDS breached its duty under Subsection 391(b)(4)

18   to base offers on “itemized and verifiable dollar amounts” – is equally defective as a matter of law.

19   Consistent with Subsection 391, IDS provided plaintiffs with a valuation report containing detailed

20   financial information itemizing each discount and upward adjustment it made in determining the

21   actual cash value of their vehicle; this included dollar figures corresponding to the typical

22   negotiation adjustment applied to five comparable vehicles. Plaintiffs suggest that IDS was required

23   to go beyond this and to provide the raw data from which the typical negotiation adjustment was

24   derived, but they cite no authority supporting that proposition. As significantly, plaintiffs fail to

25   plead facts showing that they suffered damages in connection with the purportedly missing data.

26   Critically, again, plaintiffs do not contend that IDS paid them less than the fair market value of their

27   vehicle – which is all they are entitled to under their insurance policy and Washington law.

28            Finally, as to the two defendants other than IDS – Ameriprise Insurance Company and
     DEFENDANTS’ MOTION TO DISMISS                                                       SIDLEY AUSTIN LLP
     CASE: 3:19-CV-06235-MLP                                                             1420 FIFTH AVE., SUITE 1400
                                                                                         SEATTLE, WA 98101
                                                          1
           Case 3:19-cv-06235-MLP Document 27 Filed 02/21/20 Page 5 of 14



 1   Ameriprise Home and Auto Insurance – plaintiffs argue that a cover letter authenticating the

 2   insurance policy “indicates a common authorship” of that contract as to all three defendants.

 3   Plaintiffs are wrong. The insurance policy on which their claims depend is clear on its face: The

 4   only contracting party is IDS. And while plaintiffs note that the three entities have certain

 5   connections with one another, they cite no legal principle – corporate veil-piercing, respondeat

 6   superior or anything else – that makes the three liable for one another’s contractual obligations or

 7   alleged torts on the basis of those connections. Plaintiffs have not pled a claim against any

 8   defendant in this case.

 9   II.      ARGUMENT

10            A.       IDS Did Not Breach The Policy Or Washington Law.
11                     1.        Washington Law Permits Insurers To Make All Adjustments Necessary
                                 To Ascertain A Vehicle’s Fair Market Value.
12

13            Plaintiffs contend that IDS’ use of a typical negotiation adjustment to determine the actual

14   cash value of comparable vehicles is “inappropriate” and “unauthorized” under Subsection

15   391(4)(b). IDS showed in its opening brief that this claim cannot be reconciled with the language of

16   Subsections 391 and 320. These provisions require insurers to compensate insureds in an amount

17   equal to the fair market value of total-loss vehicles. WAC 284-30-391(2) (“[t]he insurer may settle a

18   total loss claim by offering a cash settlement based on the actual cash value of a comparable motor

19   vehicle”); WAC 284-30-320 (“‘[a]ctual cash value’ means the fair market value of the loss vehicle

20   immediately prior to the loss”). Fair market value, in turn, means the amount a willing buyer would

21   pay a willing seller. (Mot. at 5 (citing authorities).) The price actually paid by a buyer – and not the

22   advertised or offering price posted by a seller – is therefore the touchstone.

23            Plaintiffs respond that IDS has “misconstrued” their allegations, and that their claim is

24   consistent with Subsection 391 because they do not dispute that insurers may adjust for options,

25   mileage, or conditions. Opp. at 7. But there is no misconstruction here. Plaintiffs’ position is that

26   insurers may make adjustments only for options, mileage and conditions. Opp. at 1-2. IDS’ position

27   is that Washington’s insurance regulations require insurers to determine a vehicle’s fair market

28   value, and that to do so, insurers and third-party valuation vendors will often need to look at factors
     REPLY IN SUPPORT OF DEFENDANTS’                                                    SIDLEY AUSTIN LLP
     MOTION TO DISMISS                                                                  1420 FIFTH AVE., SUITE 1400
     CASE: 3:19-CV-06235-MLP                                                            SEATTLE, WA 98101
                                                         2
           Case 3:19-cv-06235-MLP Document 27 Filed 02/21/20 Page 6 of 14



 1   beyond options, mileage and condition. (Mot. at 5-9.) The issue on IDS’ motion to dismiss is

 2   whether plaintiffs’ or IDS’ position is consistent with the regulatory text.

 3            Plaintiffs, as noted largely ignore the text. Plaintiffs correctly observe that “actual cash

 4   value” is not defined in the insurance policy and hence must be interpreted in accordance with the

 5   regulatory text – but then entirely fail to address Subsection 320, which explicitly defines the term.

 6   (Opp. at 7.) Subsection 320 is dispositive: In determining the actual cash value of a comparable

 7   vehicle, insurers must ascertain how much a willing buyer would have paid a willing seller for that

 8   vehicle. Plaintiffs similarly fail to address defendants’ other textual arguments, which show (1) that

 9   Subsection 391(b)(4) does not on its face limit insurers to considering options, mileage and

10   condition, and (2) that any such limitation would lead to a situation in which “actual cash value”

11   would have different meanings in different provisions of Subsection 391. (Mot. at 7-9.)

12            Rather than dealing with the applicable regulatory framework, plaintiffs repeatedly state that

13   Subsection 391 “expressly provide[s] that to achieve comparability, insurers must only make

14   deductions or additions for options, mileage, or condition.” (E.g., Opp. at 2 (emphasis added).) But

15   the word “only” does not appear in Subsection 391(4)(b). By contrast, other provisions of the

16   insurance regulations – including provisions within Subsection 391 – do use the word “only” when

17   the intent is to denote an exhaustive list. E.g. 284-30-391(5) (mandating that insurers must adjust a

18   total loss settlement “through the following methods only”) (emphasis added); WAC 284-30-395(1)

19   (enumerating the bases for denying a claim under Personal Injury Protection coverage and

20   specifying that “[t]hese are the only grounds for denial, limitation, or termination”) (emphasis

21   added). These provisions make clear that the drafters of the insurance regulations understood how to

22   make a list of factors exhaustive, and that they did this explicitly where they intended to do so. The

23   drafters did not do so in Subsection 391(4)(b).

24            For the same reason, plaintiffs’ argument finds no support in the Washington Supreme

25   Court’s decision in Durant v. State Farm Mut. Auto. Ins. Co., 191 Wn. 2d 1 (2018) (Opp. at 6-7).

26   Indeed, Durant shows by way of contrast why plaintiffs’ regulatory argument in this case is wrong.

27   The regulatory provision at issue in Durant was 284-30-395(1); as noted, this provision both

28   enumerates the factors an insurer may consider in denying a Personal Injury Protection claim and
     REPLY IN SUPPORT OF DEFENDANTS’                                                     SIDLEY AUSTIN LLP
     MOTION TO DISMISS                                                                   1420 FIFTH AVE., SUITE 1400
     CASE: 3:19-CV-06235-MLP                                                             SEATTLE, WA 98101
                                                          3
           Case 3:19-cv-06235-MLP Document 27 Filed 02/21/20 Page 7 of 14



 1   specifically provides that these factors “are the only grounds for denial” of such a claim. 191 Wn.

 2   2d at 403-04 (emphasis in original). Based on that provision, the Supreme Court held that the

 3   insurer was not entitled to limit coverage based on factors beyond those enumerated in the

 4   regulation. Id. at 406-07. Subsection 391(4)(b), by contrast, contains no such limiting language.

 5            In arguing that the list of options, mileage and conditions is exclusive, plaintiffs also

 6   overlook the limited function of that list within Subsection 391(4)(b). Subsection 391(4)(b) directs

 7   insurers to consider these three factors “when determining comparability.” WAC 284-30-391(4)(b).

 8   The typical negotiation is not used to determine how two vehicles compare to one another. Insurers

 9   use the typical negotiation adjustment to determine the fair market value of the comparable vehicles

10   before comparing those vehicles to the insured vehicle. 1

11            Plaintiffs also seek to invoke broader policy considerations, arguing that if insurers were

12   permitted to consider typical negotiation adjustments, this would give them “unfettered” or

13   “unbridled” license “to enlist any deduction they wanted.” (Opp. at 1, 6.) This is plainly untrue.

14   The WAC provisions governing total-loss vehicles mandate that insurers must pay – and insureds are

15   entitled to receive – amounts corresponding to the fair market value of the insured vehicle. Supra at

16   2. Any deduction that does not align with fair market value would accordingly be impermissible.

17   An insurer’s authority to consider factors other than options, mileage and condition therefore is

18   “fettered” – it is clearly bounded by the concept of fair market value. Critically, again, plaintiffs do

19   not address that concept. They do not dispute that adjusting for negotiation discounts is part of a fair

20   market value determination. Nor do they allege that the amount they accepted for their particular

21   vehicle was anything less than its fair market value. Their inability to make any such allegation

22   belies their argument that IDS is advocating an “unbridled” right to reduce the value of totaled

23   vehicles based solely on an insurer’s whim.

24
     1
       To value an automobile, two data points are needed: the selling price for a comparable automobile and the dollar value
25   of the differences between that comparable vehicle and the vehicle being valued. Because the selling prices of individual
     automobiles are not readily available, the typical negotiation adjustment is used to derive an estimate of the selling price
26   (or fair market value) of the comparable vehicle. Once the selling price of the comparable vehicle has been established,
     the insurer or vendor is then able to compare the vehicle being valued to the comparable vehicle by accounting for
27   differences between the two in options, mileage and condition. Subsection 391(4)(b) by its plain language regulates the
     latter part of the analysis – comparing the two vehicles as to options, mileage and condition – but does not preclude
28   insurers from performing the former part of the analysis – deriving the sale price of the comparable vehicle.
     REPLY IN SUPPORT OF DEFENDANTS’                                                                  SIDLEY AUSTIN LLP
     MOTION TO DISMISS                                                                                1420 FIFTH AVE., SUITE 1400
     CASE: 3:19-CV-06235-MLP                                                                          SEATTLE, WA 98101
                                                                  4
           Case 3:19-cv-06235-MLP Document 27 Filed 02/21/20 Page 8 of 14



 1            Finally, IDS explained in its opening brief that the outcome plaintiffs seek – in which

 2   insureds would be paid more than the fair market value of their vehicles – would be inconsistent

 3   with overarching principles of Washington insurance law. (Mot. at 9.) Under Washington’s

 4   indemnity principle, insureds are entitled only to the amount of their losses, and not to additional

 5   windfalls. Dombrosky v. Farmers Ins. Co., 84 Wn. App. 245, 259 n.4 (1996)). Any other result

 6   would be “inimical to the public interest.” Gossett v. Farmers Ins. Co., 133 Wn. 2d 954, 968 (1997).

 7   Plaintiffs ignore this argument too. But this general policy, like the specifically-applicable

 8   regulatory text, is fatal to their claim. Plaintiffs have not alleged facts showing that IDS breached

 9   the insurance policy or any other legal duty by applying a negotiation adjustment in determining the

10   actual cash value of comparable vehicles.

11                     2.        IDS’ Deductions Are Verifiable.
12            Plaintiffs’ second theory of liability is that by applying a typical negotiation discount, IDS

13   breached its obligation to base its offer on “verifiable” amounts. IDS showed in its opening brief

14   that this theory fails because plaintiffs cite no facts in support of their conclusory allegation that the

15   typical negotiation adjustment is not “verifiable.” The Autosource report IDS provided to plaintiffs

16   in offering to settle their claim showed that the vendor applied a 6 percent typical negotiation

17   adjustment to each of five comparable vehicles in order to determine their fair market value. (Dkt.

18   No. 16-3 at 5-7.) The term “verifiable” means capable of being checked for accuracy, and plaintiffs

19   have alleged no facts suggesting that the vendor’s 6 percent calculations are based on fictitious data

20   or cannot be checked for accuracy. (Mot. at 9-10.)

21            Plaintiffs respond that the question of whether the typical negotiation adjustment is verifiable

22   is a factual issue unsuitable for resolution on a motion to dismiss. But the issue here is that plaintiffs

23   have pled no facts demonstrating that the challenged adjustment is unverifiable: While plaintiffs

24   contend that IDS’ motion raises a “factual dispute,” they fail to identify any such dispute. Plaintiffs’

25   citation to Lundquist v. First Nat’l Ins. Co. of Am., No. 18-5301, 2018 WL 2949470 (W.D. Wash.

26   June 13, 2018), does not establish a factual dispute either. In Lundquist, Judge Bryan employed a

27   definition of “verifiable” nearly identical to the definition IDS cited in its opening brief. Id. at *4 (a

28   figure is “verifiable” if it is “capable of being established as accurate”); (Mot. at 9 (“‘verifiable’
     REPLY IN SUPPORT OF DEFENDANTS’                                                     SIDLEY AUSTIN LLP
     MOTION TO DISMISS                                                                   1420 FIFTH AVE., SUITE 1400
     CASE: 3:19-CV-06235-MLP                                                             SEATTLE, WA 98101
                                                          5
           Case 3:19-cv-06235-MLP Document 27 Filed 02/21/20 Page 9 of 14



 1   means ‘[a]ble to be checked or demonstrated to be true, accurate or justified’”)). Plaintiffs, again,

 2   cite no facts showing that Autosource’s 6 percent calculations cannot be checked. 2

 3            Plaintiffs go on to suggest that IDS should have included the raw data underlying the 6

 4   percent figure. But Lundquist does not require that either. The insurer in that case had adjusted

 5   three vehicles for comparability by applying an identical adjustment to each and refusing to provide

 6   any basis for that adjustment. 2018 WL 2949470, at *1. On these facts, the court held that the

 7   plaintiff had stated a claim under the “verifiable” requirement – together with the requirement in the

 8   same regulatory provision that deductions be “itemized” – because the insurer had made it

 9   impossible for the plaintiff to understand which factors, and in which amounts, were behind the

10   blanket adjustment. Id. at *4 (noting that the term “‘verifiable’ would be rendered meaningless”

11   without “disclosure of the amount” of the reduction). That is entirely distinct from the situation

12   here, where the Autosource report lays out the amount and bases for all adjustments – both the

13   adjustments made to account for difference in options, mileage and condition and the typical

14   negotiation adjustment. (Dkt. No. 16-3 at 5-7.)

15            Plaintiffs cite nothing to support their claim that IDS was also required to provide the

16   underlying raw data from which the 6 percent adjustment was derived. Furnishing such data –which

17   could run to thousands of pages for every totaled vehicle – would be impracticable for insurers and

18   burdensome to insureds. It is hardly surprising that plaintiffs are unable to find authority mandating

19   a result that would hamper rather than facilitate meaningful disclosure from an insurer to an insured.

20            Finally, plaintiffs contend that the typical negotiation adjustment “is arbitrary and contrary to

21   customary automobile dealer practices and inventory management.” (Opposition at 8-9.) According

22   to plaintiffs, list prices for used cars are typically “priced to market” and are thus equivalent to sales

23   prices. Id. The Court should reject this argument. Plaintiffs cite no factual allegations in their

24   complaint that support or even relate to it.

25
     2
26     The Lundquist order plaintiffs cite was vacated on June 13, 2018, the same day the order was issued. This appears on
     the face of the order. A month later, Judge Bryan issued a similar order with an additional discussion noting that the
27   parties had declined to certify the issue to the Washington Supreme Court. Lundquist v. First Nat’l Ins. Co. of Am., No.
     18-5301, 2018 WL 3344791 (W.D. Wash. July 9, 2018). Plaintiffs’ citation to a vacated decision is improper and creates
28   unnecessary confusion and burden on the Court and counsel.

     REPLY IN SUPPORT OF DEFENDANTS’                                                               SIDLEY AUSTIN LLP
     MOTION TO DISMISS                                                                             1420 FIFTH AVE., SUITE 1400
     CASE: 3:19-CV-06235-MLP                                                                       SEATTLE, WA 98101
                                                                6
          Case 3:19-cv-06235-MLP Document 27 Filed 02/21/20 Page 10 of 14



 1                     3.        IDS Itemized Its Adjustments.

 2            Plaintiffs also argue in passing that the typical negotiation adjustment at issue here was “not

 3   itemized,” and hence was purportedly in violation of the requirement in Subsection 391(4)(b) that

 4   insurers provide “itemized” amounts. (E.g. Opp. at 2.) But plaintiffs have pled no facts showing

 5   that IDS failed to provide insureds with itemized amounts. Meanwhile, the Autosource report –

 6   which is properly before the Court – plainly shows that the typical negotiation adjustment was

 7   “itemized.” The report breaks out that adjustment for each of the five comparable vehicles, and lists

 8   the dollar amounts produced by that adjustment for each of the five. (Dkt. No. 16-3 at 5-6). That is

 9   “itemization” under any definition.

10            B.       Plaintiffs Fail To Plead Damages.

11            IDS showed in the opening brief that plaintiffs have failed to plead damages: Plaintiffs do

12   not dispute that they received $19,224 for their vehicle and do not contend that the fair market value

13   of that vehicle was greater than $19,224. (Motion at 10-11.) In response, plaintiffs argue that

14   “Defendants’ actions undervalued their total loss claim by approximately $1,100,” which they claim

15   is the approximate amount of the typical negotiation adjustment applied to the five comparable

16   vehicles. (Opposition at 9.)

17            Here again, plaintiffs simply refuse to address the issue of fair market value. But under

18   Washington law, as discussed, plaintiffs are entitled to no more than the fair market value of their

19   vehicle, and plaintiffs do not contend that they received less than that amount. Plaintiffs accordingly

20   fail to plead damages in connection with their first theory of liability – that the typical negotiation

21   adjustment was in itself improper. Plaintiffs also fail to plead damages in connection with their

22   second theory of liability – that the adjustment was not “verifiable.” Plaintiffs do not allege that if

23   IDS had furnished them with the raw data to which they suggest they were entitled, this would have

24   yielded an amount greater than they received. In the absence of any such allegations, plaintiffs have

25   not plausibly alleged that they are entitled to relief under any of their claims. 3

26   3
       Plaintiffs argue that the Court should dismiss their complaint only if “it appears beyond doubt that [the] plaintiff can
     prove no set of facts in support of his claim that entitle him to relief.” (Opp. at 5, citing a decision issued in 1997.) This
27   is plainly wrong. The Supreme Court explicitly disavowed the “no set of facts” formula well over a decade ago. Bell
     Atl. Corp. v. Twombly, 550 U.S. 544, 562-63 (2007) (“there is no need to pile up further citations to show that [the] ‘no
28   set of facts’ language has been questioned, criticized, and explained away . . . . [T]his famous observation has earned its
     REPLY IN SUPPORT OF DEFENDANTS’                                                                    SIDLEY AUSTIN LLP
     MOTION TO DISMISS                                                                                  1420 FIFTH AVE., SUITE 1400
     CASE: 3:19-CV-06235-MLP                                                                            SEATTLE, WA 98101
                                                                   7
          Case 3:19-cv-06235-MLP Document 27 Filed 02/21/20 Page 11 of 14



 1            C.       Plaintiffs Fail To Plead A Claim Against Ameriprise Insurance Company Or
                       Ameriprise Auto And Home Insurance.
 2

 3            Defendants showed in their opening brief that plaintiffs entered into a contract solely with

 4   IDS and that plaintiffs have alleged no factual basis for their claims against Ameriprise Insurance

 5   Company or Ameriprise Auto and Home Insurance. Plaintiffs respond that “the very first page of

 6   the policy clearly identifies [all] three entities in bold print,” and that this “indicates a common

 7   authorship of the policy.” (Opp. at 10.)

 8            Plaintiffs are again wrong. The first page of the policy includes no reference at all to

 9   Ameriprise Insurance Company or Ameriprise Auto and Home Insurance and shows that the policy

10   is a contract between plaintiffs and IDS only. (Dkt. No. 16-2 at 2.) Plaintiffs appear to be citing a

11   different page: a cover page on which a representative of IDS authenticated the policy. (Dkt. No.

12   16-2 at 1.) Plaintiffs’ point appears to be that the authentication page is written on letterhead that

13   includes references to all three entities. But letterhead does not make Ameriprise Insurance

14   Company or Ameriprise Auto and Home Insurance the “authors” of the policy. And even if

15   plaintiffs were correct that the authentication page shows “common authorship,” the question here is

16   not who “authored” the contract but who is a party to the contract. E.g., Lehrer v. DSHS, 101 Wn.

17   App. 509, 516 (2000) (“a plaintiff in a contract action must prove a valid contract between the

18   parties, breach, and resulting damage”) (emphasis added). Even plaintiffs do not allege that

19   Ameriprise Insurance Company or Ameriprise Auto and Home Insurance are parties to the insurance

20   policy from which all of their claims arise.

21            Plaintiffs also argue that the three entities share a website and a mailing address, and that

22   they use the same marketing strategy. According to plaintiffs, these are indicia of “a centralized

23   source of authority and common management.” (Opp. at 10.) But again, even if that were true, it

24   would not show that plaintiffs have stated a claim against Ameriprise Insurance Company or

25   Ameriprise Auto and Home Insurance. Plaintiffs cite no legal principle under which entities sharing

26   “common management” are liable for one another’s torts or contractual obligations. In the absence

27   retirement”). This marked a significant development in federal pleading law, and received enormous attention from
     courts, commentators and lawmakers. See, e.g., Arthur R. Miller, From Conley to Twombly to Iqbal: A Double Play on
28   the Federal Rules of Civil Procedure, 60 Duke L.J. 1, 1 (2010).
     REPLY IN SUPPORT OF DEFENDANTS’                                                            SIDLEY AUSTIN LLP
     MOTION TO DISMISS                                                                          1420 FIFTH AVE., SUITE 1400
     CASE: 3:19-CV-06235-MLP                                                                    SEATTLE, WA 98101
                                                              8
            Case 3:19-cv-06235-MLP Document 27 Filed 02/21/20 Page 12 of 14



 1   of any such authority, plaintiffs have failed to state a claim against these two entities.

 2   III.     CONCLUSION

 3            The Court should dismiss the complaint and this action in their entirety, with prejudice.

 4   Dated: February 21, 2020                           Respectfully submitted,
 5
                                                        /s/ Robin Wechkin
 6
                                                        Robin E. Wechkin WSBA No. 24746
 7                                                      SIDLEY AUSTIN LLP
                                                        1420 Fifth Avenue, Suite 1400
 8                                                      Seattle, WA 98101
                                                        Telephone: (415) 439-1799
 9                                                      rwechkin@sidley.com
10                                                      Theodore R. Scarborough
                                                        (pro hac vice)
11                                                      Christopher M. Assise
                                                        (pro hac vice)
12                                                      SIDLEY AUSTIN LLP
                                                        One South Dearborn Street
13                                                      Chicago, Illinois 60603
                                                        Telephone: (312) 853-2236
14
                                                        Attorneys for Defendants IDS Property Casualty
15                                                      Insurance Company, Ameriprise Insurance
                                                        Company, and Ameriprise Auto & Home Insurance
16

17

18

19

20

21

22

23

24

25

26

27

28
     REPLY IN SUPPORT OF DEFENDANTS’                                                     SIDLEY AUSTIN LLP
     MOTION TO DISMISS                                                                   1420 FIFTH AVE., SUITE 1400
     CASE: 3:19-CV-06235-MLP                                                             SEATTLE, WA 98101
                                                         9
          Case 3:19-cv-06235-MLP Document 27 Filed 02/21/20 Page 13 of 14



 1                                       CERTIFICATE OF SERVICE

 2          I hereby certify that on February 21, 2020, I caused the attached document to be filed under
 3   the CM/ECF rules for the United States District Court for the Western District of Washington. In
     accordance with their ECF registration agreement and the Court’s rules, the Clerk of the Court will
 4
     send e-mail notification of the filing to:
 5
     Deborah M. Nelson
 6   Jeffrey D. Boyd
     Nelson Boyd, PLLC
 7   411 University Street, Suite 1200
 8   Seattle, Washington 98101
     nelson@nelsonboydlaw.com
 9   boyd@nelsonboydlaw.com

10   Hank Bates
     Tiffany Oldham
11   519 W. 7th Street
12   Little Rock, Arkansas 72201
     hbates@cbplaw.com
13   toldham@cbplaw.com

14
     DATED this 21st day of February, 2020
15

16
                                                 By: /s/ Christopher M. Assise
17                                                   Christopher M. Assise
18

19

20

21

22

23

24

25

26

27

28
     REPLY IN SUPPORT OF DEFENDANTS’                                                SIDLEY AUSTIN LLP
     MOTION TO DISMISS                                                              1420 FIFTH AVE., SUITE 1400
     CASE: 3:19-CV-06235-MLP                                                        SEATTLE, WA 98101
                                                      10
          Case 3:19-cv-06235-MLP Document 27 Filed 02/21/20 Page 14 of 14



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     DEFENDANTS’ MOTION TO DISMISS                                  SIDLEY AUSTIN LLP
     CASE: 3:19-CV-06235-MLP                                        1420 FIFTH AVE., SUITE 1400
                                                                    SEATTLE, WA 98101
                                             1
